Exhibit 10.3

EXECUTION VERSION

SECURITY AGREEMENT

Dated April 23, 2012

From

The Grantors referred to herein

as Grantors

to

BARCLAYS BANK PLC

as Administrative Agent

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

Section 1. Grant of Security

     2   

Section 2. Security for Obligations

     7   

Section 3. Grantors Remain Liable

     7   

Section 4. Delivery and Control of Security Collateral

     7   

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights; Giving Notice of Commercial
Tort Claims; Letter of Credit Rights

     8   

Section 6. Representations and Warranties

     9   

Section 7. Further Assurances

     11   

Section 8. As to Insurance

     12   

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts

     12   

Section 10. As to Intellectual Property Collateral

     14   

Section 11. Voting Rights; Dividends; Etc.

     15   

Section 12. [Reserved]

     17   

Section 13. Administrative Agent Appointed Attorney-in-Fact

     17   

Section 14. Administrative Agent May Perform

     17   

Section 15. The Administrative Agent’s Duties

     17   

Section 16. Remedies

     18   

Section 17. Expenses

     20   

Section 18. Amendments; Waivers; Additional Grantors; Etc.

     20   

Section 19. Notices, Etc.

     20   

Section 20. Continuing Security Interest; Assignments under the Credit Agreement

     21   

Section 21. Release; Termination

     21   

Section 22. Execution in Counterparts

     22   

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 23. The Mortgages

     22   

Section 24. Governing Law; Jurisdiction; Etc.

     22   

 

Schedules:

     

Schedule I

     —       Location, Chief Executive Office, Place Where Agreements Are
Maintained, Type Of Organization, Jurisdiction Of Organization And
Organizational Identification Number

Schedule II

     —       Pledged Interests

Schedule III

     —       Patents, Trademarks and Trade Names and Copyrights

Schedule IV

     —       Commercial Tort Claims

Schedule V

     —       Letters of Credit

Exhibits:

     

Exhibit A

     —       Form of Security Agreement Supplement

Exhibit B-1

     —       Form of Grant of Security Interest in Copyrights

Exhibit B-2

     —       Form of Notice and Confirmation of Grant of Security Interest in
Patents

Exhibit B-3

     —       Form of Notice and Confirmation of Grant of Security Interest in
Trademarks

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated April 23, 2012 (this “Agreement”) made by SYNIVERSE
HOLDINGS, INC., a Delaware corporation (the “Borrower”), BUCCANEER HOLDINGS,
INC., a Delaware corporation (“Holdings”), and the Subsidiaries of the Borrower
party hereto (the Borrower, Holdings and such Subsidiaries being, collectively,
the “Grantors”), to BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”) for the Secured Parties.

PRELIMINARY STATEMENTS.

(1) The Borrower has entered into a Credit Agreement dated of even date herewith
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder), being
the “Credit Agreement”) with Holdings, the Lenders, the Swing Line Lender, the
L/C Issuers and the Administrative Agent.

(2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in the Collateral (as hereinafter
defined).

(3) It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuers under the Credit Agreement, the
entry into Secured Hedge Agreements by the Hedge Banks from time to time and the
entry into Secured Cash Management Agreements by the Cash Management Banks from
time to time that the Grantors shall have granted the security interest and made
the pledge contemplated by this Agreement.

(4) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents and the other Secured Documents
(as defined herein).

(5) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 (including Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Commodity Contract, Deposit Accounts, Documents, Equipment, Farm Products,
Financial Assets, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter of Credit Rights, Securities Accounts, Securities
Intermediary, Security, Security Entitlements and Supporting Obligations). “UCC”
means the Uniform Commercial Code as defined in the Credit Agreement.

 

   1    Syniverse Security Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit

 

   2    Syniverse Security Agreement



--------------------------------------------------------------------------------

Agreement, to induce the Hedge Banks to enter into Secured Hedge Agreements from
time to time and to induce the Cash Management Banks to enter into Secured Cash
Management Agreements from time to time, each Grantor hereby agrees with the
Administrative Agent for the ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, other than Excluded
Property (as hereinafter defined), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and Cash Equivalents;

(c) all Chattel Paper;

(d) all Commercial Tort Claims set forth on Schedule IV hereto or for which
notice is provided pursuant to Section 5(b) below;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) Subject to Section 23 hereof, all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Inventory;

(m) all Letter-of-Credit Rights;

(n) the following:

(i) all indebtedness from time to time owed to such Grantor; and

(ii) all Equity Interests from time to time acquired, owned or held by such
Grantor in any manner, including, without limitation, the Equity Interests owned
or held by each Grantor set forth opposite such Grantor’s name on and otherwise
described on Schedule II (all such Equity Interests, being the “Pledged
Interests”), and all proceeds (as such term is defined in Section 9-102(a)(64)
of the UCC which shall include, without limitation, all dividends or other
income from the Pledged Interests, collections thereon or distributions or
payments with respect thereto) thereof; provided that such Grantor shall not be
required to pledge, and the terms “Pledged Interests”, “Collateral” and
“Security Collateral” (as defined below) used in this Agreement shall not
include any Equity Interests in any Foreign Subsidiary in excess of 65% of any
class of Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code);

(o) all Investment Property (provided that the grant of security interest
pursuant to this clause (o) shall exclude Pledged Interests and Pledged Debt (as
defined below) (both of which are included in the grant in clause (n) above) and
any Equity Interests excluded by either such definitions) and all Financial
Assets, and all proceeds (as such term is defined in Section 9-102(a)(64) of the
UCC which shall include, without limitation, all dividends or other income from
the Investment Property or Financial Assets, collections thereon or
distributions or payments with respect thereto) thereof;

(p) all contracts and agreements between any Grantor and one or more additional
parties (including, without limitation, any Swap Contracts, licensing agreements
and any partnership agreements, joint venture agreements, limited liability
company agreements) and the IP Agreements (as hereinafter defined), in each case
as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Subject Agreements”),
including, without limitation, all rights of such Grantor to receive moneys due
and to become due under or pursuant to the Subject Agreements (all such
Collateral in this clause (p) being the “Agreement Collateral”);

(q) with respect to any Grantor all of such Grantor’s right, title and interest
in and to the following (collectively, the “Intellectual Property Collateral”):

(i) all United States patents, patent applications, utility models, statutory
invention registrations and any reissues, reexaminations, substitutions,
renewals, extensions, divisions, continuations, continuations-in-part and
provisionals thereof and all rights to obtain any of the foregoing (“Patents”);

(ii) all United States trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark or
service mark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark applications or
the registrations issuing therefrom under applicable federal law), together, in
each case, with the goodwill of the business connected therewith and symbolized
thereby (“Trademarks”);

(iii) all United States copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

   3    Syniverse Security Agreement



--------------------------------------------------------------------------------

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing, in the United States (“Computer Software”);

(v) all United States trade secrets, including, without limitation the following
to the extent recognized as trade secrets under the laws of the state of
creation in the United States, confidential and proprietary information,
know-how, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including, without
limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information (collectively, “Trade Secrets”);

(vi) all United States registrations and applications for registration for any
of the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule III hereto (as such Schedule
III may be supplemented from time to time by supplements to this Agreement, each
such supplement being substantially in the form of the Intellectual Property
Security Agreements executed by such Grantor to the Administrative Agent from
time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

(vii) all United States agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any intellectual
property to which such Grantor, now or hereafter, is a party (“IP Agreements”);
and

(viii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, misappropriation, violation, misuse or breach with
respect to any of the foregoing, with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages;

(r) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(s) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and Supporting Obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and Supporting Obligations that constitute property of the types
described in clauses (a) through (r) of this Section 1), and, to the extent not
otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral;

 

   4    Syniverse Security Agreement



--------------------------------------------------------------------------------

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (s), the security interest created by this
Agreement shall not extend to, and the terms “Collateral,” “Security
Collateral,” “Agreement Collateral,” “Intellectual Property Collateral” and
other terms defining the components of the Collateral in the foregoing clauses
(a) through (s) shall not include, any of the following (collectively, the
“Excluded Property”):

(i) any Equity Interests issued by an Unrestricted Subsidiary or a Subsidiary of
a Foreign Subsidiary;

(ii) any Equity Interests in any Foreign Subsidiary in excess of 65% of any
class of Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code);

(iii) any right, title or interest in or to any patents, utility models,
statutory invention registrations, trademarks, service marks, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, copyrights, computer software, programs and
databases, firmware and documentation and materials relating thereto, trade
secrets or other intellectual property, and all applications or registrations
thereof, and all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any intellectual property, in
each case, governed by or arising or existing under, pursuant to or by virtue of
the laws of any jurisdiction other than the United States of America or state
thereof (collectively, “Foreign Intellectual Property”);

(iv) any lease, license or other agreement, contract, instrument or any property
subject to a purchase money security interest or other similar arrangement
permitted under the Credit Agreement to the extent that (and only for so long
as) a grant of a security interest therein would violate or invalidate such
lease, license, agreement, contract, instrument or purchase money security
interest or similar arrangement, or create a right of termination in favor of
any other party thereto other than any Grantor, in each case to the extent not
rendered unenforceable pursuant to applicable provisions of the UCC or other
applicable law, provided, that the Collateral includes proceeds and receivables
of any property excluded under this clause (iv), the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition;

(v) any Equity Interests in Joint Ventures to the extent that the grant of a
security interest therein would require the consent of any Person who owns
Equity Interests in such Joint Venture (other than an Affiliate of the Borrower)
which consent has not been obtained;

(vi) any leasehold interests in real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

   5    Syniverse Security Agreement



--------------------------------------------------------------------------------

(vii) any motor vehicles and other assets subject to a certificate of title;

(viii) any aircraft, airframes, aircraft engines or helicopters, or any
equipment or other assets constituting a part thereof;

(ix) any property of any Grantor, to the extent (A) that any applicable Law or
Governmental Authority prohibits the creation of a Lien thereon or such creation
would require a consent of any Governmental Authority that has not been obtained
or (B) the grant of such security interest would result in adverse tax
consequences (including as a result of the operation of Section 956 of the Code
or any similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower in good faith, and as certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower;

(x) any property of any Grantor, to the extent that the Administrative Agent and
the Borrower reasonably agree that the cost of obtaining a security interest
therein, or perfection thereof, would be excessive in relation to the benefit
obtained thereby;

(xi) Letter of Credit Rights (other than supporting obligations for Collateral)
with an individual stated amount, and Commercial Tort Claims with an individual
stated amount, in each case, of less than $7,500,000; provided that no control
agreement shall be required in connection therewith;

(xii) any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than $7,500,000
individually; and

(xiii) any margin stock (within the meaning of Regulation U issued by the FRB);

provided, further, that notwithstanding anything to the contrary contained in
the foregoing clauses (a) through (s), no Grantor shall be required to (x) enter
into control agreements with respect to, or otherwise perfect any security
interest by “control”, including over securities accounts, deposit accounts,
other bank accounts, cash and cash equivalents and accounts related to the
clearing, payment processing and similar operations of the Borrower and its
Restricted Subsidiaries, other than Pledged Interests and Pledged Debt, (y) take
any action in any jurisdiction (other than in the United States of America, any
state thereof and the District of Columbia) to perfect any security interest in
any Collateral, including in Equity Interests of Foreign Subsidiaries, or
(z) perfect the security interest in the following other than by the filing of a
UCC financing statement: (1) Fixtures, except to the extent that the same are
Equipment or are related to real property covered or intended by the Loan
Documents to be covered by a mortgage in favor of the Lenders, (2) Subject
Agreements, (3) goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person, (4) Cash Equivalents, (5) proceeds of Accounts or
Inventory which do

 

   6    Syniverse Security Agreement



--------------------------------------------------------------------------------

not themselves constitute Collateral and (6) uncertificated securities (clauses
(x), (y) and (z) collectively, the “Perfection Exceptions”).

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, any Secured Cash Management Agreement or any
Secured Hedge Agreement (the Loan Documents, Secured Cash Management Agreements
and Secured Hedge Agreements, collectively, the “Secured Documents”) (as such
Secured Documents may be amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time (including any increases of
the principal amount outstanding thereunder)), whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations that would be owed by such Grantor to any Secured Party
under the Secured Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, or reorganization or similar
proceeding involving a Loan Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Secured Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Security Collateral.

(a) (i) All certificates representing or evidencing the Pledged Interests and
(ii) all instruments representing or evidencing indebtedness from time to time
owed to any Grantor by Holdings, the Borrower or any of its Subsidiaries in an
aggregate principal amount in excess of $7,500,000 (the “Pledged Debt” and,
together with the Pledged Interests, the “Security Collateral”) shall be
delivered to and held by or on behalf of the Administrative Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent.
During the continuation of an Event of Default, the Administrative Agent shall
have the right, at any time in its discretion and without notice to any Grantor,
to (i) transfer to or to register in the name of the Administrative Agent or any
of its nominees any or all of the Security Collateral, subject only to the
revocable rights specified in Section 11(a), (ii) exchange certificates or
instruments representing or evidencing Security Collateral for certificates or
instruments of smaller or larger denominations, and (iii) convert Financial
Assets credited to any Securities Account to Security Collateral consisting of
Financial Assets held directly by the Administrative Agent, and to convert
Financial

 

   7    Syniverse Security Agreement



--------------------------------------------------------------------------------

Assets held directly by the Administrative Agent to Security Collateral
consisting of Financial Assets credited to any Securities Account.

(b) Promptly upon the reasonable request of the Administrative Agent, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that constitutes an uncertificated security of a Subsidiary, such
Grantor will cause the issuer thereof either (i) to register the Administrative
Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Grantor and the Administrative Agent that such
issuer will comply with instructions with respect to such security originated by
the Administrative Agent without further consent of such Grantor, such
authenticated record to be in form and substance reasonably satisfactory to the
Administrative Agent. During the continuation of an Event of Default, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that is not an uncertificated security, promptly upon the request
of the Administrative Agent, such Grantor will notify each such issuer of
Pledged Interests that such Pledged Interests is subject to the security
interest granted hereunder.

(c) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, such Grantor will notify each such issuer of Pledged
Debt that such Pledged Debt is subject to the security interest granted
hereunder.

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights; Giving Notice of Commercial
Tort Claims; Letter of Credit Rights. So long as any Loan or any other
Obligation of any Loan Party under any Secured Document shall remain unpaid
(other than contingent indemnification obligations as to which no claim has been
asserted and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements), any Letter of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized):

(a) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, each Grantor will maintain all (i) Electronic Chattel
Paper so that the Administrative Agent has control of the Electronic Chattel
Paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records so that the Administrative Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA”);

(b) Each Grantor will give prompt notice to the Administrative Agent of any
individual Commercial Tort Claim with a claimed amount in excess of $7,500,000
that may arise after the date hereof and will promptly execute or otherwise
authenticate a supplement to this Agreement and otherwise take all necessary
action, to subject such Commercial Tort Claim to the security interest created
under this Agreement.

(c) Each Grantor, by granting a security interest in Letter of Credit Rights
with a stated amount in excess of $7,500,000 to the Administrative Agent,
intends to (and hereby does) assign to the Administrative Agent its rights
(including its contingent rights) to the proceeds of all such Letter of Credit
Rights of which it is or hereafter becomes a beneficiary or assignee.

 

   8    Syniverse Security Agreement



--------------------------------------------------------------------------------

Each Grantor will promptly use commercially reasonable efforts to cause the
issuer of each applicable letter of credit and each nominated person (if any)
with respect thereto to consent to such assignment of the proceeds thereof
pursuant to a consent agreement in form and substance reasonably satisfactory to
the Administrative Agent and deliver written evidence of such consent to the
Administrative Agent. Upon the occurrence and continuation of an Event of
Default, each Grantor will, promptly upon request by the Administrative Agent,
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify, upon written notice to such Grantor of its intention to do so) the
issuer and each nominated person with respect to each of the letters of credit
that the Letter of Credit Rights have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of such letter of
credit.

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows (it being understood that none of the foregoing applies to the
Excluded Property):

(a) As of the Closing Date and, after the Closing Date, except as otherwise
notified to the Administrative Agent pursuant to Section 9(a), (i) such
Grantor’s exact legal name, as defined in Section 9- 503(a) of the UCC, type of
organization, jurisdiction of organization, organizational identification number
(if any) and taxpayer identification number, is correctly set forth in Schedule
I hereto, (ii) such Grantor is located (within the meaning of Section 9-307 of
the UCC) and has its chief executive office, in the state or jurisdiction set
forth in Schedule I hereto and (iii) such Grantor has no trade names other than
as listed on Schedule I hereto and within the 5 years preceding the Closing
Date, has not changed its name, location, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
or taxpayer identification number from those set forth on Schedule I, except as
described on Schedule I.

(b) (i) All Pledged Interests consisting of certificated securities and
(ii) Pledged Debt have been delivered to the Administrative Agent in accordance
herewith and the Credit Agreement.

(c) [Reserved].

(d) The Pledged Interests pledged by such Grantor on the Closing Date constitute
the percentage of the issued and outstanding Equity Interests of the issuers
thereof indicated on Schedule II hereto.

(e) Upon the filing of appropriate financing statements and the recordation of
the Intellectual Property Security Agreements with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, all actions necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
with respect to which a Lien may be perfected by filing and recordation pursuant
to the UCC or 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 shall have been
duly made or taken, and this Agreement shall create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings, recordations and other actions, perfected first
priority security interest in such Collateral

 

   9    Syniverse Security Agreement



--------------------------------------------------------------------------------

of such Grantor (subject to Permitted Liens), securing the payment of the
Secured Obligations to the extent provided herein.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect:

(i) The operation of such Grantor’s business as currently conducted and the use
of the Intellectual Property Collateral in connection therewith do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

(ii) Such Grantor is the owner of all right, title and interest in and to the
Intellectual Property Collateral, or is entitled to use all Intellectual
Property Collateral in the United States subject only to the terms of the IP
Agreements.

(iii) As of the Initial Borrowing Date (giving effect to the Transactions), the
Intellectual Property Collateral set forth on Schedule III hereto includes all
of the patents, patent applications, trademark and service mark registrations
and applications, copyright registrations and registered domain names owned by
such Grantor and material to such Grantor’s business.

(iv) The issued Patents, registered Trademarks and registered Copyrights and
applications therefor are subsisting and have not been adjudged invalid or
unenforceable in whole or part, and to such Grantor’s knowledge, are valid and
enforceable. Such Grantor is not aware of any uses of any such issued Patent,
registered Trademark or registered Copyright that could be expected to lead to
such item becoming invalid or unenforceable.

(v) Except as permitted by the Loan Documents or set forth on the schedules to
the Credit Agreement or this Security Agreement, such Grantor has made or
performed all filings, recordings and other acts and has paid all required fees
and taxes to maintain and protect its interest in each and every issued Patent,
registered Trademark and registered Copyright and each application therefor in
full force and effect in the United States, and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the issued Patents and registered Trademarks (and applications
therefor) with the U.S. Patent and Trademark, and recordation of any of its
interests in the registered Copyrights (and applications therefor) with the U.S.
Copyright Office. To the extent commercially practical and required by
applicable Laws, such Grantor has used proper statutory notice in connection
with its use of each patent, trademark and copyright in the Intellectual
Property Collateral.

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or to such Grantor’s knowledge threatened against such
Grantor (i) challenging the validity, enforceability, registration or use of any
of the Intellectual Property Collateral or (ii) alleging that the Grantor’s
rights in or use of the Intellectual Property Collateral or that any services
provided by, processes used by, or products manufactured or sold by, such
Grantor infringe,

 

   10    Syniverse Security Agreement



--------------------------------------------------------------------------------

misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other proprietary right of any third party. To the knowledge of
such Grantor, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates such Grantor’s
Intellectual Property Collateral or such Grantor’s rights in or use thereof.

(vii) To such Grantor’s knowledge, (A) none of the Trade Secrets of such Grantor
has been used, divulged, disclosed or appropriated to the detriment of such
Grantor for the benefit of any other Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.

(viii) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

(g) Such Grantor has no Commercial Tort Claims with an individual claimed value
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
IV and additional Commercial Tort Claims as to which such Grantor has complied
with the requirements of Section 5(b) hereof.

(h) Such Grantor has no Letter of Credit Rights with an individual stated amount
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
V and additional Letter of Credit Rights as to which such Grantor has complied
with the requirements of Section 5(c) hereof.

Section 7. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor, subject in each case to the Perfection Exceptions.
Without limiting the generality of the foregoing, each Grantor will, upon the
Administrative Agent’s reasonable request, promptly with respect to Collateral
of such Grantor: (i) if any such Collateral with a value in excess of $7,500,000
shall be evidenced by a promissory note or other instrument or Chattel Paper,
deliver and pledge to the Administrative Agent hereunder such note or instrument
or Chattel Paper duly indorsed and accompanied by duly executed instruments of
transfer or

 

   11    Syniverse Security Agreement



--------------------------------------------------------------------------------

assignment, all in form and substance reasonably satisfactory to the
Administrative Agent (subject to the Perfection Exceptions); (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iii) deliver and pledge to the Administrative Agent for
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank (to the extent required to be pledged pursuant to the
Credit Agreement or this Agreement) and (iv) deliver to the Administrative Agent
evidence that all other action (subject to the Perfection Exceptions) that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest granted or purported to be granted by
such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
UCC financing or continuation statements, and amendments thereto, including,
without limitation, one or more UCC financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. Each Grantor ratifies its authorization for the Administrative
Agent to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.

Section 8. As to Insurance. Each Grantor shall use commercially reasonable
efforts to ensure that each insurance policy of such Grantor shall name the
Administrative Agent as loss payee and additional insured thereunder, in each
case in a manner reasonably satisfactory to the Administrative Agent, and shall
in addition (i) provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests may appear, (ii) name
such Grantor and the Administrative Agent as insured parties thereunder (without
any representation or warranty by or obligation upon the Administrative Agent)
as their interests may appear, (iii) provide that there shall be no recourse
against the Administrative Agent for payment of premiums or other amounts with
respect thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer; provided that, unless an Event of Default shall have occurred and be
continuing, (1) the Administrative Agent shall turn over to such Grantor any
amounts received by it as loss payee under any property insurance maintained by
such Grantor, (2) the Administrative Agent agrees that such Grantor shall have
the sole right to adjust or settle any claims under such insurance and (3) all
Net Cash Proceeds realized or received with respect to any Casualty Event shall
be paid to such Grantor.

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts.

(a) (i) Each Grantor shall promptly notify the Administrative Agent of any
change in its name, type of organization, organizational identification number,
taxpayer identification number or, only with respect to Grantors that are not
organized under the law of any state in the United States, location of chief
executive offices, from that set forth in Schedule I and in any

 

   12    Syniverse Security Agreement



--------------------------------------------------------------------------------

event no later than 30 days following such change and (ii) no Grantor will
change its jurisdiction of organization from that set forth in Schedule I
without (1) first giving at least 10 days (or such lesser period of time as the
Administrative Agent may agree) prior written notice (or subsequent written
notice if the Administrative Agent agrees in its reasonable discretion) to the
Administrative Agent or (2) delivery to the Administrative Agent, concurrently
with such change, a UCC financing statement or financing statement amendment
prepared for filing in order to maintain the perfection of the Liens against
such Grantor and, in each case, shall take all action required by the
Administrative Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement.

(b) During the continuation of an Event of Default, if Collateral of any Grantor
with an aggregate value in excess of $7,500,000 is at any time in the possession
or control of a warehouseman, bailee or agent, upon the request of the
Administrative Agent such Grantor will (i) notify such warehouseman, bailee or
agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Administrative Agent’s account subject only to the Administrative Agent’s
instructions, (iii) use commercially reasonable efforts to cause such
warehouseman, bailee or agent to authenticate a record (in form and substance
reasonably satisfactory to the Administrative Agent) acknowledging that it holds
possession of such Collateral for the Administrative Agent’s benefit and shall
act solely on the instructions of the Administrative Agent without the further
consent of the Grantor or any other Person, and (iv) if obtained, make such
authenticated record available to the Administrative Agent.

(c) Except as otherwise provided in this Section 9(c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under its Accounts. In connection with such collections, such
Grantor may take (and, at the Administrative Agent’s direction during the
continuation of an Event of Default, shall take) such commercially reasonable
action as such Grantor (or during the continuation of an Event of Default the
Administrative Agent) may deem necessary or advisable to enforce collection
thereof; provided, however, that the Administrative Agent shall have the right
at any time upon the occurrence and during the continuance of an Event of
Default and upon written notice to such Grantor of its intention to do so, to
notify the Obligors under any Accounts, of the assignment of such Accounts to
the Administrative Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Accounts, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Accounts, including, without limitation, those set forth
set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Administrative Agent referred to in the proviso to the preceding
sentence and during the continuation of an Event of Default, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Accounts of such Grantor shall be received in trust for the
benefit of the Administrative Agent hereunder, shall be segregated from other
funds of such Grantor and shall be either (A) released to such Grantor to the
extent permitted under the terms of the Credit Agreement so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 8.04 of
the Credit Agreement and (ii) except with the consent of the Administrative
Agent, such consent

 

   13    Syniverse Security Agreement



--------------------------------------------------------------------------------

not to be unreasonably withheld, such Grantor will not adjust, settle or
compromise the amount or payment of any Account, release wholly or partly any
Obligor thereof, or allow any credit or discount thereon. No Grantor will permit
or consent to the subordination of its right to payment under any of the
Accounts to any other indebtedness or obligations of the Obligor thereof except
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld.

Section 10. As to Intellectual Property Collateral.

(a) With respect to each item of its Intellectual Property Collateral, each
Grantor agrees to take, at its expense, all commercially reasonable steps in the
United States, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other domestic governmental authority,
to (i) maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other domestic governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except, in each case, (A) permitted by the Loan Documents or (B) to
the extent failure to act could not reasonably be expected to cause a Material
Adverse Effect.

(b) Such Grantor shall use proper statutory notice to the extent required by
applicable Laws and commercially practical in connection with its use of its
Patents, Trademarks and Copyrights that are material to the business of the
Borrower and its Restricted Subsidiaries. Except as could not be reasonably
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

(c) Except where failure to do so could not reasonably be expected to cause a
Material Adverse Effect, but subject to pre-existing rights and licenses, each
Grantor shall take all commercially reasonable steps in the United States which
it or the Administrative Agent (during the continuation of an Event of Default)
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality, except as permitted by the Loan Documents.

(d) With respect to its United States Patents, Trademarks and Copyrights that
are issued, registered or the subject of an application, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B-1, B-2 or B-3 hereto, as applicable, or otherwise in form and
substance satisfactory to the Administrative Agent (the

 

   14    Syniverse Security Agreement



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements”), for recording the security
interest granted hereunder to the Administrative Agent in such Patents,
Trademarks and Copyrights with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other domestic governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(e) Each Grantor agrees that should it obtain an ownership interest in any
United States patent or patent application, registered trademark or service mark
or trademark or service mark application (other than “intent to use” trademark
or service mark applications) or registered copyright or copyright application
that is not, as of the Initial Borrowing Date, a part of the Intellectual
Property Collateral (“After-Acquired Intellectual Property”) (i) the provisions
of this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property and, in the case of trademarks and service
marks, the goodwill of the business connected therewith and symbolized thereby,
shall automatically become part of the Intellectual Property Collateral subject
to the terms and conditions of this Agreement with respect thereto. Each Grantor
shall, concurrently with the delivery of financial statements under
Section 6.01(a) and (b) of the Credit Agreement, execute and deliver to the
Administrative Agent, or otherwise authenticate, an agreement substantially in
the form of the relevant Intellectual Property Security Agreement, covering such
After-Acquired Intellectual Property, which shall be recorded with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other domestic
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.

Section 11. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right in a manner prohibited by the
Credit Agreement.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that with
respect to any and all

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total

 

   15    Syniverse Security Agreement



--------------------------------------------------------------------------------

liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

(x) in the case of the foregoing clause (A), to the extent that any such
property is distributed in respect of any Security Collateral, such property
shall be deemed to constitute acquired property and shall be forthwith delivered
to the Administrative Agent as Security Collateral in the same form as so
received (with any necessary indorsement) to the extent required by, and in
accordance with, the provisions of Section 6.12 of the Credit Agreement and
(y) in the case of the foregoing clauses (B) and (C), to the extent that any
such cash is distributed in respect of any Security Collateral, such cash shall
be subject to the provisions of the Credit Agreement applicable to the proceeds
of an Asset Sale or other disposition of property.

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) Upon notice to the applicable Grantor, all rights of such Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 11(a)(i) shall,
upon notice to such Grantor by the Administrative Agent, cease and (y) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 11(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 11(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

 

   16    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 12. Administrative Agent as Bailee for the Grantors. In the event that
at any time, any Equity Interests owned by any Grantor and held by the
Administrative Agent

 

   17    Syniverse Security Agreement



--------------------------------------------------------------------------------

constitute Excluded Property (including any such Equity Interests constituting
Pledged Interests at the time of delivery to the Administrative Agent that later
become Excluded Property), and for so long as they constitute Excluded Property,
any such Equity Interests in the possession of the Administrative Agent, shall
be held by the Administrative Agent solely as gratuitous bailee for the
applicable Grantor and such Pledged Interests will not be subject to Section 1
or any Lien or security interest created pursuant thereto. The Administrative
Agent, at the request of the applicable Grantor, shall promptly return to such
Grantor any Equity Interests held by the Administrative Agent constituting
Excluded Property.

Section 13. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Administrative Agent’s discretion, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Administrative
Agent,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and Chattel Paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Subject Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

Section 14. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, after providing
notice to such Grantor of its intent to do so, but without any obligation to do
so, itself perform, or cause performance of, such agreement, and the expenses of
the Administrative Agent incurred in connection therewith shall be payable by
such Grantor under Section 17.

Section 15. The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if

 

   18    Syniverse Security Agreement



--------------------------------------------------------------------------------

such Collateral is accorded treatment substantially equal to that which it
accords its own property.

Section 16. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, but subject to pre-existing
rights and licenses, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable; (iii) occupy
any premises owned or leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) to the maximum extent
permitted by applicable law, exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Subject Agreements, the Accounts and the
other Collateral and (B) exercise all other rights and remedies with respect to
the Subject Agreements, the Accounts and the other Collateral, including,
without limitation, those set forth in Section 9-607 of the UCC. Each Grantor
agrees that, to the extent notice of sale shall be required by law, to the
maximum extent permitted by applicable law, at least ten (10) days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. To the
maximum extent permitted by applicable law, the Administrative Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) All payments received by any Grantor under or in connection with any Subject
Agreement or otherwise in respect of the Collateral shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary indorsement).

(c) The Administrative Agent may, without notice to any Grantor except as
required by law, at any time or from time to time, charge, set-off and otherwise
apply all or any part of the Secured Obligations against any funds held with
respect to any Deposit Account that is not an Exempt Deposit Account. For
purposes of this Agreement, the term “Exempt Deposit

 

   19    Syniverse Security Agreement



--------------------------------------------------------------------------------

Account” shall mean any Deposit Account owned by or in the name of a Loan Party
with respect to which such Loan Party is acting as a fiduciary for another
Person who is not a Loan Party.

(d) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 17) in whole or in part by the Administrative Agent against,
all or any part of the Secured Obligations, in the manner set forth in
Section 8.04 of the Credit Agreement.

(e) In the event of any sale or other disposition of any of the Trademarks of
any Grantor, the goodwill symbolized by any Trademarks subject to such sale or
other disposition shall be included therein as may be required by applicable
Laws so that the transfer of such Trademarks could not reasonably be expected to
be determined by a Governmental Authority to be an “assignment in gross.” To
enable the Administrative Agent to exercise its rights and remedies under this
Section 16, upon the occurrence and during the continuation of an Event of
Default, each Grantor hereby grants to the Administrative Agent, a non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) during the period when the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use or
sublicense any of the Intellectual Property Collateral of such Grantor, and in
connection with such license, such Grantor shall, subject to pre-existing rights
and licenses (including confidentiality requirements), provide the
Administrative Agent or its designee with access to such Grantor’s know how and
expertise, and tangible embodiments of any such licensed Intellectual Property
Collateral.

(f) If the Administrative Agent shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 16, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, subject to pre-existing rights and licenses, at its own
expense, use its reasonable best efforts to do or cause to be done all such
other acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable Laws.

(g) Subject to compliance with applicable law, including the Securities Act of
1933 and the Securities Exchange Act and all rules and regulations thereunder,
the Administrative Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 16, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto; (ii) any information and projections; and (iii) any other information
in its possession relating to such Security Collateral.

(h) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in Section 16(f) above
and, consequently, agrees that Section 16(f) shall be specifically enforceable
against such Grantor.

 

   20    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 17. Expenses. Each Grantor will upon demand pay to the Administrative
Agent the amount of any and all reasonable and documented out-of-pocket
expenses, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of its counsel that the Administrative Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Administrative Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof, in each case, in the manner and solely
to the extent set forth in Section 10.04 of the Credit Agreement.

Section 18. Amendments; Waivers; Additional Grantors; Etc.

(a) Subject to Section 10.01 of the Credit Agreement, no amendment or waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Grantors, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I through IV attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through IV, respectively, hereto, and the Administrative Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

Section 19. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to any Grantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to the Administrative Agent, at its
address specified in Section 10.02 of the Credit Agreement or, in each case, to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to other parties, as
provided in Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

 

   21    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 20. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall to the extent provided herein (a) remain in full force and
effect until the termination of the Aggregate Commitments and the payment in
full in cash of the Secured Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) and the termination or expiration of all Letters of
Credit (other than Letters of Credit which have been Cash Collateralized),
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors and permitted
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and the
Note or Notes, if any, held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case subject to Section 10.07 of the
Credit Agreement.

Section 21. Release; Termination.

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor permitted by, and in accordance with, the terms of the
Loan Documents (other than to another Loan Party or to a Person becoming or
required to become a Loan Party at the time of such sale, lease, transfer or
other disposition (or within the 30- or 60-day time periods provided for in
Section 6.12 of the Credit Agreement)), the assignment, pledge and security
interest granted hereby with respect to such collateral shall automatically
terminate and all rights to such Collateral shall revert to such Grantor and the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment, pledge and security
interest granted hereby; provided, however, that, if requested by the
Administrative Agent, such Grantor shall have delivered to the Administrative
Agent a written request for release, a certificate of such Grantor to the effect
that the transaction is in compliance with the Loan Documents and such other
supporting information as the Administrative Agent may reasonably request.

(b) Upon the termination of the Aggregate Commitments and the payment in full in
cash of the Secured Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the termination or expiration of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized), the assignment,
pledge and security interest granted hereby shall automatically terminate and
all rights to the Collateral shall revert to the applicable Grantor. Upon any
such termination, the Administrative Agent will, at the applicable Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

 

   22    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 22. Execution in Counterparts. This Agreement may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same

 

   23    Syniverse Security Agreement



--------------------------------------------------------------------------------

instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided, that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

Section 23. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

Section 24. Governing Law; Jurisdiction; Etc. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 24 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL
ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING
ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY

 

   24    Syniverse Security Agreement



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 24(e)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SYNIVERSE HOLDINGS, INC. By:   /s/ Laura E. Binion  

 

  Name: Laura E. Binion   Title: Senior Vice President, General  

Counsel and Secretary

BUCCANEER HOLDINGS, INC. By:   /s/ Laura E. Binion  

 

  Name: Laura E. Binion   Title: Senior Vice President, General  

Counsel and Secretary

SYNIVERSE TECHNOLOGIES, LLC By:   /s/ Laura E. Binion  

 

  Name: Laura E. Binion   Title: Senior Vice President, General  

Counsel and Secretary

SYNIVERSE ICX CORPORATION By:   /s/ Laura E. Binion  

 

  Name: Laura E. Binion   Title: Senior Vice President, General  

Counsel and Secretary

THE RAPID ROAMING COMPANY By:   /s/ Laura E. Binion  

 

  Name: Laura E. Binion   Title: Senior Vice President, General  

Counsel and Secretary

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:   /s/ Ritam Bhalla  

 

  Name: Ritam Bhalla   Title: Director

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION

NUMBER AND TAX IDENTIFICATION NUMBER

 

Grantor’s Legal Name

  

Organization Type

  

Jurisdiction of
Organization

  

Organizational
Identification Number

  

Taxpayer
Identification Number

  

Trade Names

Buccaneer Holdings, Inc.

   Corporation    DE    4888717      

Syniverse Holdings, Inc.

   Corporation    DE    3454221      

Syniverse Technologies, LLC

   Limited Liability Company    DE    2187578      

Syniverse ICX Corporation

   Corporation    DE    4644584      

The Rapid Roaming Company

   Corporation    FL    P05000046149      

Chief Executive Office Location of Buccaneer Holdings, Inc.

520 Madison Avenue

New York, NY 1002

Chief Executive Office Location of the Other Grantors

8125 Highwoods Palm Way

Tampa, FL 33647

Changes in Name, Location, Chief Executive Office, Organization Type,
Jurisdiction of Organization, Organizational Identification Number or Taxpayer
Identification Number Within the Last Five Years

 

Grantor   

Former Name

Syniverse ICX Corporation    Verisign ICX Corporation Grantor   

Former Chief Executive Office

The Rapid Roaming Company   

3700 Airport Road, Suite 303

Boca Raton, FL 33451

Grantor   

Former Organizational Type

Syniverse Technologies LLC, a limited liability company    Syniverse
Technologies, Inc., a corporation



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY

 

Grantor

 

Issuer

 

Class of

Equity

Interest

 

Certificate No(s)

 

Number of

Shares

 

Percentage

Pledged

Buccaneer Holdings, Inc.   Syniverse Holdings, Inc.   Common   To Be Determined
  To Be Determined   100 Syniverse Holdings, Inc.   Syniverse Technologies, LLC
  Common   1   100   100 Syniverse Technologies, LLC   Syniverse ICX Corporation
  Common   1   1,000   100 Syniverse Technologies, LLC  
The Rapid Roaming Company   Common   R-1   1,000   100 Syniverse Technologies,
LLC   Syniverse Technologies K.K.   Common   Uncertificated   1,000   65
Syniverse Technologies, LLC   Syniverse Technologies B.V.   Ordinary  
Uncertificated   18,000   65 Syniverse Technologies, LLC   Syniverse
Technologies Holdings, LLC   Membership Interest   Uncertificated   N/A   65
Syniverse Technologies, LLC   Perfect Profit International Limited   Common  

3

4

 

650,000

350,000

  651 Syniverse Technologies, LLC   Syniverse Brience LLC   Membership Interest
  Uncertificated   N/A   100 Syniverse Technologies, LLC   Highwoods Corporation
  Common   C-1   100   65

 

 

1 

We will pledge 100% of certificate number 3; we will not pledge certificate
number 4.



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

INTELLECTUAL PROPERTY MATTERS

Trademarks

 

Owner

 

Country

  Mark   Application No. Filing Date   Registration No.
Registration Date Syniverse Technologies, LLC   United States   R.O.A.R.  
78/707357
06-SEP-2005   3323928
30-OCT-2007 Syniverse Technologies, LLC   United States   SYNIVERSE   76/568201
05-JAN-2004   3109723
27-JUN-2006 Syniverse Technologies, LLC   United States   LOGO
[g339556g71u05.jpg]     78/367203
12-FEB-2004   3174828
21-NOV-2006 Syniverse Technologies, LLC   United States   LOGO
[g339556g46r53.jpg]     78/367563
13-FEB-2004   3469266
15-JUL-2008 Syniverse Technologies, LLC   United States   WHATEVER IT TAKES  
78/384123
15-MAR-2004   3228440
10-APR-2007 Syniverse Technologies, LLC   United States   VISWISE   78/430754
07-JUN-2004   3099103
30-MAY-2006 Syniverse Technologies, LLC   United States   SIMPLIFYING
COMPLEXITY,
DELIVERING
POSSIBILITIES   77/378210
23-JAN-2008   3712679
17-NOV-2009 Syniverse Technologies, LLC   United States   S.T.A.R.S. –
STREAMLINER
TERMINAL ACCESS
REPORTING   75/171103
24-SEP-1996   2207496
01-DEC-1998 Syniverse Technologies, LLC   United States   ACCESSIBILITY  
75/146434
07-AUG-1996   2234718
23-MAR-1999 Syniverse Technologies, LLC   United States   ACCESSIBILITY  
74/255039
13-MAR-1992   1819278
01-FEB-1994 Syniverse Technologies, LLC   United States   UNIROAM   76/369334
08-FEB-2002   2760010
02-SEP-2003 Syniverse Technologies, LLC   United States   FRAUDX   75/592292
19-NOV-1998   2443182
10-APR-2001 Syniverse Technologies, LLC   United States   STREAMLINER  
74/262377
03-APR-1992   1778058
22-JUN-1993 Syniverse Technologies, LLC   United States   INPORT   75/592672
19-NOV-1998   2411241
05-DEC-2000 Syniverse Technologies, LLC   United States   ACCESS   75/021730
16-NOV-1995   2075073
01-JUL-1997 Syniverse Technologies, LLC   United States   ACCESS S&E   75/239942
11-FEB-1997   2276364
07-SEP-1999 Syniverse Technologies, LLC   United States   FMR PLUS   75/122940
20-JUN-1996   2201808
03-NOV-1998 Syniverse Technologies, LLC   United States   VISIBILITY   75/096994
23-APR-1996   2174202
21-JUL-1998 Syniverse Technologies, LLC   United States   SOLUTIONS   75/021734
16-NOV-1995   2240928
20-APR-1999 Syniverse Technologies, LLC   United States   FRAUDMANAGER  
75/021733
16-NOV-1995   2136162
10-FEB-1998




--------------------------------------------------------------------------------

Owner

 

Country

  Mark   Application No. Filing Date   Registration No.
Registration Date Syniverse Technologies, LLC   United States   FRAUDMANAGER  
74/491672
16-FEB-1994   1869417
27-DEC-1994 Syniverse Technologies, LLC   United States   FOLLOW ME ROAMING
PLUS   74/385847
03-MAY-1993   1878897
14-FEB-1995 Syniverse Technologies, LLC   United States   TRANSACTION
MANAGER   74/375843
05-APR-1993   1863896
22-NOV-1994 Syniverse Technologies, LLC   United States   INLINK   74/370149
22-MAR-1993   1845911
19-JUL-1994 Syniverse Technologies, LLC   United States   SYNIVERSE NEXT  
77/687811
10-MAR-2009   3792045
25-MAY-2010 Syniverse Technologies, LLC   United States   LOGO
[g339556g16u53.jpg]     77/687547
10-MAR-2009   3780123
27-APR-2010 Syniverse Technologies, LLC   United States   WE MAKE MOBILE
WORK   85/030941
05-MAY-2010   3893648


21-DEC-2010

Syniverse Technologies, LLC   United States   LATALINK   85201989
20-DEC-2010   4015310
23-AUG-2011 Syniverse Technologies, LLC   United States   LTE Let’s Talk
Evolution   85271938
21-MAR-2011   Syniverse Technologies, LLC   United States   Let’s Talk Evolution
  85271953
21-MAR-2011   Syniverse Technologies, LLC   United States   Syniverse PRIME  
85275693
24-MAR-2011   4042025
18-OCT-2011 Syniverse Technologies, LLC   United States   Syniverse MORE  
85275811
24-MAR-2011   4042028


18-OCT-2011

Syniverse Technologies, LLC   United States   Syniverse PRIME and Mark  
85275732
24-MAR-2011   4042027
18-OCT-2011 Syniverse Technologies, LLC   United States   Syniverse MORE and
Mark   85275879
24-MAR-2011   4042031
18-OCT-2011 Syniverse Technologies, LLC   United States   SYNERGY   85369279
12-JUL-2011  

Patents

 

Owner

 

Country

 

Title

 

Application No. Filing Date

 

Patent No. Issue Date

U.S. ISSUED

Syniverse ICX Corporation

  United States   SYSTEM AND METHOD FOR DYNAMIC UPLOADING AND EXECUTION OF
APPLICATIONS AND DRIVERS BETWEEN DEVICES   09/660531
9/13/2000   7610331
10/27/2009 Syniverse ICX Corporation   United States   PHOTO-SERVING
COMMUNICATION PROTOCOLS AND METHODOLOGY FOR PROVIDING DISPARATE HOST DEVICES
WITH FTP-LIKE ACCESS TO DIGITAL IMAGES RESIDING ON A DIGITAL CAMERA DEVICE  
09/703412
10/31/2000   7610349
10/27/2009 Syniverse ICX Corporation   United States   MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES   09/759108
1/11/2001   7103357
9/5/2006

 

2



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

  

Application No. Filing Date

  

Patent No. Issue

Date

Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM   
09/814159
3/20/2001    7305354
12/4/2007 Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY
FOR AUTOMATED PROVISIONING OF NEW USER ACCOUNTS    09/839972
4/20/2001    7433710
10/7/2008 Syniverse ICX Corporation    United States    VERSATILE ADAPTOR DEVICE
AND MANUFACTURING PROCESS FOR CONNECTING A CLIENT DEVICE TO VARIOUS HOST DEVICES
   10/013977
12/7/2001    7463904
12/9/2008 Syniverse ICX Corporation    United States    DEVICE FACILITATING
EFFICIENT TRANSFER OF DIGITAL CONTENT FROM MEDIA CAPTURE DEVICE    10/068254
2/4/2002    7724281
5/25/2010 Syniverse ICX Corporation    United States    INTEGRATED SHOPPING CART
FOR SALE OF THIRD PARTY PRODUCTS AND SERVICES VIA THE INTERNET    09/920592
7/31/2001    7610218
10/27/2009 Syniverse ICX Corporation    United States    IMAGING SYSTEM
PROVIDING AUTOMATED FULFILLMENT OF IMAGE PHOTOFINISHING BASED ON LOCATION   
10/190234
7/2/2002    7535492
5/19/2009 Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING
DYNAMIC VIEWPORT LAYERING    10/273670
10/18/2002    7051040
5/23/2006 Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING
DYNAMIC VIEWPORT LAYERING    11/439928
5/23/2006    7792876
9/7/2010 Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY
FOR PROVIDING A MOBILE DEVICE WITH A NETWORK-BASED INTELLIGENT RESOURCE FORK   
10/308595
12/2/2002    7092946
8/15/2006 Syniverse ICX Corporation    United States    SYSTEM PROVIDING   
10/707435
12/12/2003    7720924
5/18/2010

 

3



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

  

Application No. Filing Date

  

Patent No. Issue

Date

      METHODOLOGY FOR THE RESTORATION OF ORIGINAL MEDIA QUALITY IN MESSAGING
ENVIRONMENTS       Syniverse ICX Corporation    United States    METHOD AND
APPARATUS FOR DISTRIBUTING COLOR CORRECTED IMAGES ACROSS A NETWORK USING
DISTRIBUTED CACHING    09/827018
4/5/2001    6895113
5/17/2005 Syniverse ICX Corporation    United States    FEEDBACK INTEGRATION OF
DYNAMIC OPERATIONS    10/808767
3/24/2004    7516454
4/7/2009 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
PERMIT INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM    10/808886
3/24/2004    7254218
8/7/2007 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
IMPLEMENT THEMES FOR A HANDHELD DEVICE    11/050356
2/2/2005    7571189
8/4/2009 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
RESPONSE ENABLED MESSAGING    11/876717
10/22/2007    7783713
8/24/2010 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
MANAGING DISTRIBUTION OF MULTI-FORMATTED CONTENT    11/710480
2/26/2007    7610551
10/27/2009 Syniverse Technologies, LLC    United States    EVENT-DRIVEN AND
LOGIC-BASED DATA TRANSFORMATION    09/965053
9/26/2001    6968329
11/22/2005 Syniverse Technologies, LLC    United States    INTERNATIONAL
SIGNALING GATEWAY    09/512803
2/25/2000    6363431
3/26/2002 Syniverse Technologies, LLC    United States    CELLULAR-TO-VOIP CALL
ESTABLISHMENT SYSTEMS, METHODS, DEVICES, AND COMPUTER SOFTWARE    11/513529
8/31/2006    7676229
3/9/2010

 

4



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

  

Application No. Filing Date

  

Patent No. Issue

Date

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR ASSIGNING
A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE DESTINATION
ENTITIES    09/695235
10/25/2000    7403970
7/22/2008 Syniverse ICX Corporation    United States    UNIVERSAL ADDRESS
RECOGNITION FOR TEXT-CAPABLE COMMUNICATION DEVICES    11/371029
3/9/2006    7774503
8/10/2010 Syniverse ICX Corporation    United States    DETERMINING AN
INTERNATIONAL DESTINATION ADDRESS    10/972712
10/26/2004    7774502
8/10/2010 Syniverse Technologies, LLC    United States    SYSTEM AND METHOD FOR
SECURE NETWORK ROAMING    10/224226
8/5/2002    7389412
6/17/2008 Syniverse Technologies, LLC    United States    FLEXIBLE M:N
REDUNDANCY MECHANISM FOR PACKET INSPECTION ENGINE    10/873965
6/22/2004    7586838
9/8/2009 Syniverse Technologies, LLC    United States    HTTP EXTENSION HEADER
FOR METERING INFORMATION    11/010812
12/13/2004    7266116
9/4/2007 Syniverse ICX Corporation    United States    MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES    11/516809
9/5/2006    7881715
2/1/2011 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
DYNAMIC UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES   
09/847811
5/1/2001    8099502
1/17/2012 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
INTEGRATING MULTI-MEDIA MESSAGING AND IMAGE SERVING ABILITIES    10/893469
7/16/2004    8046009
10/25/2011 Syniverse ICX Corporation    United States    METHOD AND SYSTEM TO
DELIVER MULTIMEDIA ALERTS TO A MOBILE PHONE    11/284578
11/21/2005    8023971
9/20/2011 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
CROSS- CARRIER MOBILE DEVICE CAPABILITY DISCOVERY    11/710474
2/26/2007    7974988
7/5/2011 Syniverse ICX Corporation    United States    OBTAINING A VALID
INTERNATIONAL DESTINATION ADDRESS    10/972650
10/26/2004    8001272
8/16/2011

 

5



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

  

Application No. Filing Date

  

Patent No. Issue

Date

Syniverse ICX Corporation    United States    A METHOD AND APPARATUS FOR AN END-
TO-END SEND-TO FRAMEWORK    10/893470
7/16/2004    7827233
11/2/2010 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
ENABLE INTEROPERATION BETWEEN MULTI-MEDIA MESSAGING SERVICE CENTERS    10/996006
11/22/2004    7876766
1/25/2011 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
ENABLING CALL ORIGINATOR TO SELECT A NOTIFICATION ON A TELECOMMUNICATIONS DEVICE
   11/013625
12/15/2004    7904067
3/8/2011 U.S. PENDING             Syniverse ICX Corporation    United States   
SYSTEM AND METHOD FOR PROVIDING COMMERCIAL SERVICES OVER A WIRELESS
COMMUNICATION NETWORK    12/272566
11/17/2008    Syniverse ICX Corporation    United States    ADDRESS RECOGNITION
DATABASE    10/972388
10/26/2004    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR ASSIGNING A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE
DESTINATION ENTITIES    12/140205
6/16/2008   

 

6



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

  

Application No. Filing Date

  

Patent No. Issue

Date

Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM   
11/999092
12/3/2007    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR AN EXTENDED***    11/250560
10/13/2005    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR MULTI-MEDIA MESSAGING    10/808826
3/24/2004    Syniverse ICX Corporation    United States    CAPABILITY AWARE
PERSONAL DATA MAPPING BETWEEN DISPARATE DATA SETS    10/893609
7/16/2004    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
TO PERMIT INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM    11/778613
7/16/2007    Syniverse Technologies, LLC    United States    MOBILE PAYMENT
GATEWAY    12/904217
10/14/2010    Syniverse Technologies, LLC    United States    FLEXIBLE TRAFFIC
RATING INTERWORKING    11/197198
8/3/2005    Syniverse Technologies, LLC    United States    RE-ROUTING CALLS
FROM MOBILE STATIONS CLAIM SET I    12/941179
11/8/2010    Syniverse Technologies, LLC    United States    TOLL FREE DATA   
12/970152
12/15/2010    Syniverse Technologies, LLC    United States    RE-ROUTING CALLS
FROM MOBILE STATIONS CLAIM SET II    12/941558
11/8/2010    Syniverse Technologies, LLC    United States    FACILITATING TOLL
FREE DATA   

13/360312

01/27/2012

   Syniverse Technologies, LLC    United States    A METHOD AND APPARATUS TO
PROVIDE AN ECOSYSTEM FOR MOBILE VIDEO   

13/232953

09/14/2011

   Syniverse ICX Corporation    United States    NATIONAL MOBILE MESSAGING
OPT-OUT REGISTRY SYSTEM AND METHOD   

10/556977

5/17/2004

   Syniverse Technologies, LLC    PCT    A METHOD AND APPARATUS TO PROVIDE AN
ECOSYSTEM FOR MOBILE VIDEO   

PCT/US2011/051832

9/15/2011

   Syniverse Technologies, LLC    PCT    RE-ROUTING CALLS FROM MOBILE STATIONS
(CLAIM SETS I AND II)   

PCT/US11/54681

10/04/2011

   Syniverse Technologies, LLC    PCT    MOBILE PAYMENT GATEWAY   

PCT/US11/54669

10/04/2011

   Syniverse Technologies, LLC    PCT    TOLL FREE DATA   

PCT/US11/54672

10/04/2011

   Syniverse Technologies, LLC    PCT    FACILITATING TOLL FREE DATA   

PCT/US2012/023430

02/01/2012

  

Copyrights

Registration Number / Date:

TX0006294198 / 2005-12-12

Title: Generic message distributor (GMD)

Registration Number / Date:

TX0006294200 / 2005-12-12

Title: Generic message monitor (GMM)

 

7



--------------------------------------------------------------------------------

Registration Number / Date:

TX0006294199 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294197 / 2005-12-12

Title: GSM authentication center (AUC)

Registration Number / Date:

TX0006294202 / 2005-12-12

Title: Mobile application part (map-apt)

Registration Number / Date:

TX0006294201 / 2005-12-12

Title Provisioning system (enforce)

Registration Number / Date:

TX0005782265 / 2002-06-12

Title: Visibility call processor.

Registration Number / Date:

TX0006008467 / 2002-06-12

Title: Access.

Registration Number / Date:

TX0006008474 / 2002-06-12

Title: Access S&E.

Registration Number / Date:

TX0005547691 / 2002-06-12

Title: ACCESSibility.

Registration Number / Date:

TX0005547693 / 2002-06-12

Title: Arms.

Registration Number / Date:

TX0005547692 / 2002-06-12

Title: Crossroads.

Registration Number / Date:

TX0006008468 / 2002-06-12

Title: DataNet ANSI-41.

Registration Number / Date:

TX0006008471 / 2002-06-12

Title: DataNet GSM.

Registration Number / Date:

TX0006008470 / 2002-06-12

Title: Encrypt a key : Key management center.

Registration Number / Date:

TX0005598345 / 2002-08-29

Title: Event Manager.

 

8



--------------------------------------------------------------------------------

Registration Number / Date:

TX0006008472 / 2002-06-12

Title: Fleet-on-trak.

Registration Number / Date:

TX0006008466 / 2002-06-12

Title: FMR.

Registration Number / Date:

TX0005548003 / 2002-06-12

Title: Fraud interceptor.

Registration Number / Date:

TX0005782270 / 2002-06-12

Title: FraudInterceptor.

Registration Number / Date:

TX0005782266 / 2002-06-12

Title: FraudManager.

Registration Number / Date:

TX0005782263 / 2002-06-12

Title: FraudManager and FMR Plus.

Registration Number / Date:

TX0006008469 / 2002-06-12

Title: FraudX GUI.

Registration Number / Date:

TX0006008473 / 2002-06-12

Title: FraudX server.

Registration Number / Date:

TX0005782268 / 2002-06-12

Title: FRM Plus.

Registration Number / Date:

TX0005782267 / 2002-06-12

Title: ICE.

Registration Number / Date:

TX0005782271 / 2002-06-12

Title: Message Manager.

Registration Number / Date:

TX0005782264 / 2002-06-12

Title: Prepaid.

Registration Number / Date:

TX0005782269 / 2002-06-12

Title: Rev C call processor.

Registration Number / Date:

TX0005782272 / 2002-06-12

Title: StatChek.

 

9



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005548004 / 2002-06-12

Title: Streamliner.

Registration Number / Date:

TX0005548005 / 2002-06-12

Title: [Transaction manager]

Registration Number / Date:

TX0003666067 / 1993

Title: ACCESS PowerPack service: An idea whose time has come for carriers still
losing revenue out the 30-day aging window.

Registration Number / Date:

TX0003538216 / 1993

Title: ACCESSibility database service: introducing a quick answer for roamer
departments tied up with information requests.

Registration Number / Date:

TX0003666066 / 1993

Title: Cell-U-Rator message rating service: Finally, a time-efficient call
rating system with the power to turn rejects into revenue.

Registration Number / Date:

TX0003538215 / 1993

Title: CloneDetector system: it’s alarming what clone fraud can do to customer
relations.

Registration Number / Date:

TX0003738818 / 1993

Title: DASH system: selling the equipment is only half the sale.

Registration Number / Date:

TX0003677714 / 1993

Title: DataFlash financial system: Run the fastest numbers in the business.

Registration Number / Date:

TX0003666069 / 1993

Title: Follow Me Roaming Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003738817 / 1993

Title: Follow Me Roaming service: now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538218 / 1993

Title: FraudManager service: finally, a service that does justice to cellular
fraud.

Registration Number / Date:

TX0003556357 / 1993

Title: GTE’s affordable new customer positive file service hits home with
smaller carriers.

Registration Number / Date:

TX0003538210 / 1993

Title: Guidelines roaming system: roaming is easier with the right guidance.

 

10



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003809850 / 1993

Title: Increasing your cellular phone sales is a matter of time.

Registration Number / Date:

TX0003538219 / 1993

Title: INLink intelligent network smooths out the wrinkles in seamless roaming.

Registration Number / Date:

TX0003538211 / 1993

Title: INLink intelligent network: the seamless environment is changing the
fabric of the cellular industry.

Registration Number / Date:

TX0003538213 / 1993

Title: NetAlert real-time analysis system pinpoints multiple problems from a
single checkpoint.

Registration Number / Date:

TX0003538212 / 1993

Title: NetAlert system: introducing our most alarming breakthrough ever

Registration Number / Date:

TX0003666063 / 1993

Title: Phone Me Anywhere Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003666064 / 1993

Title: Phone Me Anywhere service: Now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538214 / 1993

Title: Positive Validation Service (PVS): take your first positive step against
fraud.

Registration Number / Date:

TX0003666065 / 1993

Title: StatChek service links ESN check to carriers’ activation systems

Registration Number / Date:

TX0003738816 / 1993

Title: Streamliner: a streamlined approach to managing your corporate account
program.

Registration Number / Date:

TX0003809849 / 1993

Title: Time-tested roamer administration services that put you in control:
ACCESS settlement and exchange services.

Registration Number / Date:

TX0003666090 / 1993

Title: TransAction Manager system

Registration Number / Date:

TX0003538217 / 1993

Title: TransAction Manager system speeds decision-making with intelligent data
handling.

 

11



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003666062 / 1992

Title: Here’s why IS-41 is important to you.

Registration Number / Date:

TX0003738819 / 1992

Title: New STREAMLINER system further increases corporate account management
efficiency.

Registration Number / Date:

TX0003666061 / 1991

Title: Phone Me Anywhere

Registration Number / Date:

TX0003666068 / 1990

Title: Follow Me Roaming

Domain Names

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    advancedmessaginghub.com    1/7/2013 Syniverse
Technologies, LLC    businessintelligencewave.com    10/7/2012 Syniverse
Technologies, LLC    ciniverse.com    2/20/2014 Syniverse Technologies, LLC   
cyniverse.com    2/20/2014 Syniverse Technologies, LLC    dataclearing.com   
7/10/2012 Syniverse Technologies, LLC    dialingcodestore.com    8/21/2012
Syniverse Technologies, LLC    globalmobileroamingindex.com    1/7/2013
Syniverse Technologies, LLC    globalmobileroamingindex.net    7/11/2012
Syniverse Technologies, LLC    globalroamingindex.com    1/7/2013 Syniverse
Technologies, LLC    globalroamingindex.net    7/11/2012 Syniverse Technologies,
LLC    gxmms.com    3/6/2013 Syniverse Technologies, LLC    imakemobilework.com
   6/25/2012 Syniverse Technologies, LLC    ipmessagingcenter.com    9/27/2012
Syniverse Technologies, LLC    joinourhub.com    8/26/2012 Syniverse
Technologies, LLC    jointhehub.com    8/26/2012 Syniverse Technologies, LLC   
lightsurf.com    9/10/2012 Syniverse Technologies, LLC    lightsurf.net   
11/8/2012 Syniverse Technologies, LLC    syniverse.xxx    1/5/2013 Syniverse
Technologies, LLC    lightsurfsucks.com    6/20/2012 Syniverse Technologies, LLC
   mediainterexchange.com    2/18/2013 Syniverse Technologies, LLC   
mediainterexchange.mobi    2/18/2013

 

12



--------------------------------------------------------------------------------

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    mediainterexchange.net    2/18/2013 Syniverse
Technologies, LLC    mediaix.com    2/18/2013 Syniverse Technologies, LLC   
mediaix.mobi    2/18/2013 Syniverse Technologies, LLC    mediaix.net   
2/18/2013 Syniverse Technologies, LLC    messagingwave.com    10/7/2012
Syniverse Technologies, LLC    mmsig.com    10/21/2012 Syniverse Technologies,
LLC    mobilemarketingwave.com    10/7/2012 Syniverse Technologies, LLC   
mobilemessaginginsight.com    3/16/2013 Syniverse Technologies, LLC   
mthing.com    8/16/2012 Syniverse Technologies, LLC    mthing.net    8/16/2012
Syniverse Technologies, LLC    multiserviceshub.com    10/15/2012 Syniverse
Technologies, LLC    openconnectivity.com    7/10/2012 Syniverse Technologies,
LLC    operatorems.com    1/7/2013 Syniverse Technologies, LLC   
picture-mail.com    12/9/2012 Syniverse Technologies, LLC    picturemail.com   
3/4/2013 Syniverse Technologies, LLC    pictureshare.com    10/20/2012 Syniverse
Technologies, LLC    picturesmail.com    3/4/2013 Syniverse Technologies, LLC   
picturesmail.net    10/6/2012 Syniverse Technologies, LLC    picturesmail.org   
10/6/2012 Syniverse Technologies, LLC    plspictures.com    8/19/2012 Syniverse
Technologies, LLC    roam-monitor.com    9/27/2012 Syniverse Technologies, LLC
   roamactive.com    8/26/2012 Syniverse Technologies, LLC    roamadvisory.com
   9/27/2012 Syniverse Technologies, LLC    roaminghubservices.com    3/19/2013
Syniverse Technologies, LLC    roamproactive.com    8/26/2012 Syniverse
Technologies, LLC    roamwave.net    10/7/2012 Syniverse Technologies, LLC   
smartpicture.com    11/15/2012 Syniverse Technologies, LLC    smartpicture.net
   11/15/2012 Syniverse Technologies, LLC    smartpicture.org    9/3/2012
Syniverse Technologies, LLC    syniversetechnologies.mobi    5/11/2012 Syniverse
Technologies, LLC    syniversetechnologies.xxx    1/5/2013

 

13



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    svrgw.com    5/19/2012 Syniverse Technologies,
LLC    syniverse.biz    1/13/2014 Syniverse Technologies, LLC    syniverse.com
   12/3/2013 Syniverse Technologies, LLC    syniverse.info    1/16/2014
Syniverse Technologies, LLC    syniverse.net    1/13/2014 Syniverse
Technologies, LLC    syniverse.org    1/16/2014 Syniverse Technologies, LLC   
syniversechat.com    1/7/2013 Syniverse Technologies, LLC    syniversecomm.com
   6/12/2012 Syniverse Technologies, LLC    syniversegri.com    1/7/2013
Syniverse Technologies, LLC    syniversegri.net    7/11/2012 Syniverse
Technologies, LLC    syniversegrindex.com    4/30/2013 Syniverse Technologies,
LLC    syniversehubs.com    3/19/2013 Syniverse Technologies, LLC   
syniverseim.com    1/7/2013 Syniverse Technologies, LLC    syniversemix.com   
4/25/2013 Syniverse Technologies, LLC    syniversemmi.com    3/16/2013 Syniverse
Technologies, LLC    syniversemore.com    3/19/2013 Syniverse Technologies, LLC
   syniversenext.com    1/7/2013 Syniverse Technologies, LLC   
syniverseroaming.com    3/19/2013 Syniverse Technologies, LLC   
syniverseroaminghub.com    3/19/2013 Syniverse Technologies, LLC   
syniversetext.com    1/7/2013 Syniverse Technologies, LLC    syniversewave.com
   10/7/2012 Syniverse Technologies, LLC    teamunimobile.com    3/26/2013
Syniverse Technologies, LLC    themthing.com    8/16/2012 Syniverse
Technologies, LLC    umobl.com    4/19/2013 Syniverse Technologies, LLC   
unimedia.net    2/18/2013 Syniverse Technologies, LLC    unimobile.com   
1/20/2013 Syniverse Technologies, LLC    unimobile.org    11/16/2012 Syniverse
Technologies, LLC    virtualtwin.com    1/24/2013 Syniverse Technologies, LLC   
wavebi.com    10/7/2012 Syniverse Technologies, LLC    wavemobilemarketing.com
   10/7/2012 Syniverse Technologies, LLC    waveroam.com    10/7/2012

 

14



--------------------------------------------------------------------------------

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    waveroaming.com    10/7/2012 Syniverse
Technologies, LLC    wavesyniverse.com    10/7/2012 Syniverse Technologies, LLC
   wemakemobilework.com    1/28/2013 Syniverse Technologies, LLC   
wireless-video.com    11/11/2012 Syniverse Technologies, LLC   
wireless-video.org    10/6/2012 Syniverse Technologies, LLC    wirelessphoto.com
   7/19/2012 Syniverse Technologies, LLC    wirelessphoto.net    7/19/2012
Syniverse Technologies, LLC    wirelessphoto.org    6/7/2012 Syniverse
Technologies, LLC    wirelesspicture.com    4/20/2013 Syniverse Technologies,
LLC    themobiletransformation.biz    9/11/2012 Syniverse Technologies, LLC   
themobiletransformation.co    9/11/2012 Syniverse Technologies, LLC   
wirelessvideo.com    11/11/2012 Syniverse Technologies, LLC    wirelessvideo.net
   12/3/2012 Syniverse Technologies, LLC    themobiletransformation.com   
9/12/2012 Syniverse Technologies, LLC    alert.mobi    5/11/2012 Syniverse
Technologies, LLC    amber.mobi    5/11/2012 Syniverse Technologies, LLC   
amberalert.mobi    5/11/2012 Syniverse Technologies, LLC    imakemobilework.co
   7/20/2012 Syniverse Technologies, LLC    lightsurf.ws    8/9/2012 Syniverse
Technologies, LLC    svr.mobi    5/11/2012 Syniverse Technologies, LLC   
syniverse.co    7/19/2012 Syniverse Technologies, LLC    syniverse.mobi   
5/11/2012 Syniverse Technologies, LLC    syniversetechnologies.mobi    5/11/2012
Syniverse Technologies, LLC    unitedclearing.com    3/5/2013 Syniverse
Technologies, LLC    unitedclearing.mobi    5/22/2012 Syniverse Technologies,
LLC    unitedclearing.net    3/5/2013 Syniverse Technologies, LLC   
unitedclearing.org    1/29/2013 Syniverse Technologies, LLC   
wemakemobilework.co    7/20/2012 Syniverse Technologies, LLC   
themobiletransformation.info    9/12/2012 Syniverse Technologies, LLC   
npindia.co.in    6/4/2012 Syniverse Technologies, LLC    npindia.in    6/4/2012

 

15



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    syniverse.co.in    6/22/2013 Syniverse
Technologies, LLC    syniverse.com.hk    11/7/2013 Syniverse Technologies, LLC
   syniverse.hk    9/19/2013 Syniverse Technologies, LLC    mobilemessaging.is
   10/19/2012 Syniverse Technologies, LLC    syniverse.is    10/18/2012
Syniverse Technologies, LLC    thesmsgateway.is    10/18/2012 Syniverse
Technologies, LLC    Roaming.is    10/18/2012 Syniverse Technologies, LLC   
Messaging.is    10/19/2012 Syniverse Technologies, LLC    Smsgateway.is   
10/19/2012 Syniverse Technologies, LLC    Lte.is    10/19/2012 Syniverse
Technologies, LLC    MAKINGMOBILEWORK.IS    10/19/2012 Syniverse Technologies,
LLC    Marketofone.co    1/24/2013 Syniverse Technologies, LLC   
Marketofone.info    1/25/2013 Syniverse Technologies, LLC    MARKETOFONE.IS   
1/25/2013 Syniverse Technologies, LLC    marketofone.me    1/25/2013 Syniverse
Technologies, LLC    marketofone.mobi    1/25/2013 Syniverse Technologies, LLC
   marketofone.org    1/25/2013 Syniverse Technologies, LLC    MNP2.ORG.UK   
5/9/2013 Syniverse Technologies, LLC    marketofone.us    1/24/2013 Syniverse
Technologies, LLC    THEMOBILETRANSFORMATION.IS    9/14/2012 Syniverse
Technologies, LLC    themobiletransformation.net    9/12/2012 Syniverse
Technologies, LLC    themobiletransformation.org    9/12/2012 Syniverse
Technologies, LLC    themobiletransformation.us    9/11/2012

 

16



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

LETTERS OF CREDIT

None.

Schedules to

Syniverse Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Barclays Bank PLC,

 

as the Administrative Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

                   Attn:                                                       
  

[Syniverse Holdings, Inc.]

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of April 23, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Syniverse Holdings, Inc., a Delaware
corporation, as the Borrower, Buccaneer Holdings, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto, Barclays Bank PLC, as the Swing Line
Lender, an L/C Issuer and the Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”), and the Lenders party
thereto, and (ii) the Security Agreement dated April 23, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) made by the Grantors from time to time party thereto in
favor of the Administrative Agent for the Secured Parties. Terms defined in the
Credit Agreement or the Security Agreement and not otherwise defined herein are
used herein as defined in the Credit Agreement or the Security Agreement (and in
the event of a conflict, the applicable definition shall be the one given to
such term in the Security Agreement).

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned (including all Accounts, cash and Cash
Equivalents, Chattel Paper, Commercial Tort Claims set forth on Schedule IV of
this Security Agreement Supplement, Deposit Accounts, Documents, Equipment,
Fixtures (subject to Section 23 of the Security Agreement), General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights, Financial Assets,
Pledged Debt and Pledged Interests), except for any Excluded Property and
subject to the Perfection Exceptions, whether now owned or hereafter acquired by
the undersigned, wherever located and whether now or hereafter existing or
arising, including, without limitation, the property and assets of the
undersigned set forth on the attached supplemental schedules to the Schedules to
the Security Agreement.

Form of Syniverse

Security Agreement Supplement



--------------------------------------------------------------------------------

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security

 

Form of Syniverse

Security Agreement Supplement

2



--------------------------------------------------------------------------------

Agreement secures the payment of all Secured Obligations of the undersigned now
or hereafter existing under or in respect of the Secured Documents (as such
Secured Documents may be amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time (including any increases of
the principal amount outstanding thereunder)). Without limiting the generality
of the foregoing, this Security Agreement Supplement and the Security Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations that would be owed by the Grantor to any Secured Party under the
Secured Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, or reorganization or similar proceeding
involving a Loan Party.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IV to Schedules I through IV,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Security Agreement
with respect to itself (as supplemented by the attached supplemental schedules)
as of the date hereof.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned
and that each reference to the “Collateral” or any part thereof shall also mean
and be a reference to the undersigned’s Collateral or part thereof, as the case
may be.

SECTION 6. Governing Law; Jurisdiction; Etc. (a) THIS SECURITY AGREEMENT
SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT
SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
(I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM
OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW
YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF
THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19 OF THE SECURITY AGREEMENT. NOTHING IN THIS
SECURITY AGREEMENT SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SECURITY AGREEMENT SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS SECURITY AGREEMENT SUPPLEMENT, OR THE TRANSACTIONS RELATED HERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6(e) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

Form of Syniverse

Security Agreement Supplement

 

3



--------------------------------------------------------------------------------

 

Very truly yours,

[NAME OF ADDITIONAL GRANTOR]

By

     

Title:

    Address for notices:                  

Form of Syniverse

Security Agreement Supplement

 

 

4



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

FORM OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHTS (this “Agreement”), dated as of
April [•], 2012, is made by [•], a [•] corporation (the “Grantor”), in favor of
BARCLAYS BANK PLC, as administrative agent (in such capacity, together with any
successor administrative agent, the “Agent”) for the Secured Parties (as defined
in the Credit Agreement, dated as of April 23, 2012 (as amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time, the “Credit Agreement”), among SYNIVERSE HOLDINGS, INC. (the “Borrower”),
BUCCANEER HOLDINGS, INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent (as it may be amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Copyright Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Grant of Security Interest. The Grantor hereby grants, for the
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Copyright Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Copyrights, including, without limitation, those items listed on
Schedule I hereto;

(ii) all exclusive Copyright licenses to which such Grantor, now or hereafter,
is a party;

Form of Grant of Security Interest in Copyrights

 



--------------------------------------------------------------------------------

(iii) any claims for damages and injunctive relief for past, present and future
infringement, violation, misuse or breach with respect to any of the foregoing,
with the right, but not the obligation, to sue for and collect, or otherwise
recover, such damages; and

(iv) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Copyright Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Secured Parties thereunder) shall remain in full force and
effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Copyright Collateral are more fully set forth the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

***

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

   Form of Grant of Security Interest in Copyrights    Syniverse Security
Agreement



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:       Name:   Title:

Form of Grant of Security Interest in Copyrights



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

Grantor

  

Reg. No.

  

Issue

Date

  

Title of

Work

Exclusive Copyright Licenses

[Include complete legal description of agreement (name of agreement, parties,
and date)]

Form of Grant of Security Interest in Copyrights



--------------------------------------------------------------------------------

Exhibit B-2 to the

Security Agreement

 

FORM OF NOTICE AND CONFIRMATION OF

GRANT OF SECURITY INTEREST IN PATENTS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of April [•], 2012, is made by [•], a [•] corporation
(the “Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Credit Agreement, dated as of April 23, 2012
(as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among SYNIVERSE
HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make the
Loans to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent as it may be amended and restated, supplemented or otherwise modified from
time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Patent Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrowers pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that, pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Patent Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Patents, including, without limitation, those items listed on Schedule I
hereto;

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, violation, or misuse with respect to any of the foregoing, with
the right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Patent Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:       Name:   Title:

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

Grantor

  

Patent Title

  

Applic. No.

  

Filing Date

  

Patent No.

  

Issue Date

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

Exhibit B-3 to the

Security Agreement

FORM OF NOTICE AND CONFIRMATION OF GRANT OF SECURITY

INTEREST IN TRADEMARKS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (this
“Agreement”), dated as of April [•], 2012, is made by [•], a [•] corporation
(the “Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Credit Agreement, dated as of April 23, 2012
(as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among SYNIVERSE
HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make the Loans to the Borrower subject to the terms and conditions set forth
therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent (as it may be amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Trademark Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Trademark Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Trademarks, including, without limitation, those items listed on
Schedule I hereto;

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, violation or misuse with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Trademark Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:       Name:   Title:

Form of Notice and Confirmation of Grant of Security Interest in Trademarks



--------------------------------------------------------------------------------

SCHEDULE I

Trademarks

 

Grantor

  

Mark

  

Applic. No.

  

Filing Date

  

Reg. No.

  

Issue Date

Form of Notice and Confirmation of Grant of Security Interest in Trademarks